Title: To Alexander Hamilton from Samuel Eddins, 19 November 1799
From: Eddins, Samuel
To: Hamilton, Alexander


          
            Majr. General Hamilton
            Sir, 
            Camp Brunswick Novr. 19th. 1799
          
          I this morning received your letter, of the 14th Current and observe your order Relative to leaving a trusty Sergt. to Conduct a Drummer & Six boys from Fort Mifflin but having Reached this place Supposed the Distance too great to order a Sergt. Back. Consequently Wrote on to Leut. Meminger Directing they may be ordered on to Join me with instructions to Draw the necessary provision—for their Support—and I wait your Orders for removal from this place—my men proving very Sickley & my tents very bad 
          With Respect your Obt Servt 
          
            Saml. Eddins Captain
            2nd Regimt arts. & Engrs.
          
        